t c memo united_states tax_court michael m dew petitioner v commissioner of internal revenue respondent docket no filed date michael m dew pro_se deborah swann and elizabeth s henn for respondent memorandum opinion chabot judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction filed date as amended date as discussed in greater detail below we shall grant respondent's motion to dismiss as amended background on date respondent mailed duplicate original notices of deficiency to michael m dew petitioner determining a deficiency of dollar_figure in his federal_income_tax for and an addition_to_tax under sec_6651 of dollar_figure respondent mailed duplicate notices to p o box easton md the address appearing on petitioner's tax_return filed date--the last return filed by petitioner prior to the mailing of the notice_of_deficiency ’ and c o wallace and company p o box easton md the address appearing on petitioner's tax_return and the address that respondent had used to communicate with petitioner during the examination at the time that the notice_of_deficiency was issued petitioner had not filed a power_of_attorney designating wallace and company to act as his representative however petitioner did file such a power_of_attorney with respondent in date the envelope bearing the notice_of_deficiency mailed to p o box contains markings indicating that it may have been petitioner's tax_return was filed in date subseguent to the mailing of the notice_of_deficiency forwarded by the u s postal service to petitioner pincite fox paw trail annapolis md in any event on date the envelope was returned to respondent undelivered and marked unclaimed the notice_of_deficiency mailed in the care of wallace and company was not returned to respondent on date a representative of wallace and company filed a petition with the court on petitioner's behalf contesting petitioner's tax_liability for and the first page of the notice_of_deficiency attached to the petition---the notice_of_deficiency for that respondent mailed to petitioner in care of wallace and company---included a handwritten notation listing the year and a deficiency of dollar_figure the petition which is dated date arrived at the court in an envelope bearing a private postage meter postmark date of date and au s postal service postmark date of date on date after the petition in this case was filed respondent mailed a notice_of_deficiency to petitioner determining a deficiency of dollar_figure in his federal_income_tax for respondent did not issue any notice_of_deficiency to petitioner for before the petition in this case was filed on date petitioner filed a petition with the court assigned docket no 14211-98s contesting the notice_of_deficiency for at the time the petition was filed it appears that petitioner resided in easton md respondent filed a motion to dismiss for lack of jurisdiction in this case on the ground that the petition was not filed within the 90-day period prescribed in sec_6213 petitioner filed an objection to respondent's motion to dismiss asserting that his petition was timely mailed to the court on date respondent subsequently filed both a response to petitioner's objection and an amendment to respondent's motion to dismiss in the response respondent asserted that the petition arrived at the court in an envelope bearing a u s postal service postmark date of date in the amendment to the motion to dismiss respondent alleged that the petition should be dismissed with respect to on the ground that respondent had not issued a notice_of_deficiency to petitioner for prior to the filing of the petition in this case petitioner filed a response to respondent's response repeating the allegations made in his objection this matter was called for hearing at the court's motions session in washington d c counsel for respondent appeared at the hearing and offered argument in support of respondent's motion to dismiss as amended although no appearance was entered at the hearing by or on behalf of petitioner petitioner did file a rule c statement with the court in which he maintained that his petition was timely filed during the hearing counsel for respondent represented to the court that respondent did not make the handwritten notation referring to the taxable_year appearing on the copy of the notice_of_deficiency attached to the petition discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition 93_tc_22 90_tc_142 rule a c sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer at the taxpayer's last_known_address sec_6212 81_tc_42 if a deficiency_notice is mailed to the taxpayer's last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn generally ha sec_90 days from the date that the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 the record shows that respondent did not issue a notice_of_deficiency to petitioner for prior to the filing of the petition in this case in fact respondent mailed a notice_of_deficiency to petitioner for on date and petitioner filed a petition with the court assigned docket no 14211-98s on date consequently as to the taxable_year we shall dismiss this case for lack of jurisdiction and strike the allegations in the petition referring to that year on the ground that respondent had not issued a valid notice_of_deficiency for to petitioner prior to the filing of the petition in this case on date respondent mailed duplicate original notices of deficiency for to petitioner at the p o box address the address on petitioner's most recent return before the mailing of the notice and to wallace and company the address where respondent had corresponded with petitioner during the examination although the phrase last_known_address is not defined in the internal_revenue_code or the regulations we have held that a taxpayer's last_known_address is the address shown on his most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 see king v commissioner supra pincite the burden of proving that a notice_of_deficiency was not sent to the taxpayer's last_known_address is on the taxpayer yusko v commissioner supra pincite there is no evidence in the record that petitioner notified respondent that he wanted correspondence sent to any address other than those used by respondent in mailing the notice_of_deficiency considering all of the facts and circumstances we are satisfied that respondent mailed the notice_of_deficiency to petitioner at his last_known_address the only remaining question is whether the petition was filed within the 90-day period prescribed in sec_6213 the 90-day period for filing a timely petition with the court expired on monday date petitioner contends that the petition was mailed to the court on date although the petition arrived at the court in an envelope bearing a private postage meter postmark date of date that postmark is not controlling for purposes of determining the date of mailing because the envelope also bore a u s postal service postmark date of date it is well settled that a private postage meter postmark will be disregarded when it conflicts with a legible u s postal service postmark 76_tc_963 gerl v commissioner tcmemo_1987_289 see sec_301_7502-1 6b proced admin regs consistent with this rule the date of mailing of the petition is date--a date that falls beyond the 90-day filing period prescribed in sec_6213 because the petition was not timely filed we lack jurisdiction to redetermine petitioner's tax_liability for and we shall grant respondent's motion to dismiss for lack of jurisdiction as amended ’ although petitioner cannot pursue his case in this court for the taxable_year he is not without a remedy as to that year in short petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138 further although petitioner cannot pursue his case in this docket ie dkt no for the taxable_year he may pursue his case for that year in dkt no 14211-98s to reflect the foregoing an order will be entered qranting respondent's motion to dismiss for lack of jurisdiction as amended
